Mr. Justice Thomas delivered the opinion of the court: This claim is for services and expenses of claimant as a member of the committee designated by the Director of Registration and Education for the Profession of Real Estate Brokers pursuant to the provisions of the Civil Administrative Code. At the time the services were rendered and the expenses incurred for which this claim is filed there was ample funds in the appropriation made to the Department of Registration and Education to pay them, but before application for payment was made the appropriation lapsed. It is conceded by the Director of the Department of Registration and Education and the Attorney General that the State owes claimant for services and expenses rendered as a member of such committee the sum of $1,003.98. His claim is therefore allowed and he is awarded the sum of $1,003.98.